Case 5:21-cv-01727-EJD Document 31-4 Filed 03/23/21 Page 1 of 6




            EXHIBIT 2
Case 5:21-cv-01727-EJD Document 31-4 Filed 03/23/21 Page 2 of 6
Case 5:21-cv-01727-EJD Document 31-4 Filed 03/23/21 Page 3 of 6
                 Case 5:21-cv-01727-EJD Document 31-4 Filed 03/23/21 Page 4 of 6
We have confirmed that there are no additional redactions that we will propose to the SAA beyond those that you
included in your prior filing. However, there is a missing redaction to one of the     references on p. 33 (section 2.5,
end of paragraph) of the attached that I assume you want to add in as well.
Best,
Alice

Alice R. Hoesterey

LATHAM & WATKINS LLP
10250 Constellation Blvd. Suite 1100 | Los Angeles, CA 90067
D: +1.424.653.5539



From: Hoesterey, Alice (CC)
Sent: Tuesday, March 23, 2021 9:17 AM
To: 'Shaffer, Nathan' <nshaffer@orrick.com>
Cc: Roberts, Clement <croberts@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>; Lumish, Douglas (Bay Area)
<Doug.Lumish@lw.com>; Rawlinson, Matt (Bay Area) <MATT.RAWLINSON@LW.com>; Zahoory, Arman (Bay Area)
<Arman.Zahoory@lw.com>
Subject: RE: Zoom/RingCentral- SAA Redactions

Hi Nathan,
Thanks for sending. We re-reviewed the proposed redactions you submitted on the SAA, and it does look like pretty
much all financial information (including the pricing, discounts, and revenue sharing) were already addressed. We are
still confirming with our client, but we think we will have no additional redactions beyond what you proposed (and if we
do, they will likely be minimal.) We will try to get the final of that over asap.

As for the resubmission of the previously filed documents, we are attaching a version of our complaint with redactions
that we think correspond to your proposed redactions on the SAA. Please let us know if you have any
feedback. Additionally, we reviewed the information you designated as seeking to file under seal in your previous
motion – which included sections of the Makagon Declaration, your Counterclaims, and the TRO/PI motion (as well as
the SAA of course). However, it seems that some of your proposed redactions were much more broad than your
position as to the SAA. We have highlighted in blue the portions of those three documents that we think correspond
with your positions taken in the SAA. Please let us know if you disagree, or have any additional proposals. One we have
this locked down, I will add the page/line numbers into the joint motion tables, and will get that you to
review. (Additionally, if you could please send us a version of these three documents that do not have any highlighting,
we can prepare a version with the new proposed highlighting to submit with our joint motion.)

Best,
Alice

Alice R. Hoesterey

LATHAM & WATKINS LLP
10250 Constellation Blvd. Suite 1100 | Los Angeles, CA 90067
D: +1.424.653.5539



From: Shaffer, Nathan <nshaffer@orrick.com>
Sent: Monday, March 22, 2021 6:12 PM
To: Hoesterey, Alice (CC) <Alice.Hoesterey@lw.com>
Cc: Roberts, Clement <croberts@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>; Lumish, Douglas (Bay Area)
<Doug.Lumish@lw.com>; Rawlinson, Matt (Bay Area) <MATT.RAWLINSON@LW.com>; Zahoory, Arman (Bay Area)

                                                           3
                 Case 5:21-cv-01727-EJD Document 31-4 Filed 03/23/21 Page 5 of 6
<Arman.Zahoory@lw.com>
Subject: RE: Zoom/RingCentral- SAA Redactions

Alice—nice to meet you. Attached is a word version of our motion to seal so you can use it to create the joint
filing shell.

Thanks,
Nathan

From: Alice.Hoesterey@lw.com <Alice.Hoesterey@lw.com>
Sent: Monday, March 22, 2021 5:27 PM
To: Uriarte, Robert L. <ruriarte@orrick.com>
Cc: Shaffer, Nathan <nshaffer@orrick.com>; Doug.Lumish@lw.com; MATT.RAWLINSON@LW.com;
Arman.Zahoory@lw.com; Roberts, Clement <croberts@orrick.com>
Subject: RE: Zoom/RingCentral- SAA Redactions

Hi Rob,
We now have some insight into the sealing issue. I know it is getting late, but please let me know if you or Nathan have
time to touch base today about the joint sealing submission.
Best,
Alice

Alice R. Hoesterey

LATHAM & WATKINS LLP
10250 Constellation Blvd. Suite 1100 | Los Angeles, CA 90067
D: +1.424.653.5539



From: Zahoory, Arman (Bay Area) <Arman.Zahoory@lw.com>
Sent: Monday, March 22, 2021 12:24 PM
To: Uriarte, Robert L. <ruriarte@orrick.com>
Cc: Shaffer, Nathan <nshaffer@orrick.com>; Roberts, Clement <croberts@orrick.com>; Lumish, Douglas (Bay Area)
<Doug.Lumish@lw.com>
Subject: RE: Zoom/RingCentral- SAA Redactions

Thanks, Rob – I hope you had a nice weekend too! Confirming receipt of your email; we will do our best to get back to
you by mid-day tomorrow.

Best,
Arman

Arman Zahoory

LATHAM & WATKINS LLP
140 Scott Drive | Menlo Park, CA 94025
D: +1.650.470.4985

From:
Sent: Sunday, March 21, 2021 11:14 PM
To: Zahoory, Arman (Bay Area) <Arman.Zahoory@lw.com>
Cc: Shaffer, Nathan <nshaffer@orrick.com>; Roberts, Clement <croberts@orrick.com>; Lumish, Douglas (Bay Area)


                                                            4
                 Case 5:21-cv-01727-EJD Document 31-4 Filed 03/23/21 Page 6 of 6
<Doug.Lumish@lw.com>
Subject: Zoom/RingCentral- SAA Redactions

Hi Arman, Nowruz Mobaarak and hope you had some birthday time with your fam. Just a reminder that
Nathan and I need Zoom’s proposed redactions to the SAA before mid-day tomorrow if we are going to
take the lead on a joint submission.

Thanks

Rob

From: Arman.Zahoory@lw.com <Arman.Zahoory@lw.com>
Sent: Thursday, March 18, 2021 6:07 PM
To: Roberts, Clement <croberts@orrick.com>; Doug.Lumish@lw.com; Johnson-McKewan, Karen G. <kjohnson-
mckewan@orrick.com>; Shaffer, Nathan <nshaffer@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>
Cc: ZOOMRINGCENTRAL.LWTEAM@lw.com
Subject: RE: TRO

Hi Clem – we are working through the redactions and should be able to get back to you soon.

Best,
Arman

Arman Zahoory

LATHAM & WATKINS LLP
140 Scott Drive | Menlo Park, CA 94025
D: +1.650.470.4985

From: Roberts, Clement <croberts@orrick.com>
Sent: Thursday, March 18, 2021 10:13 AM
To: Lumish, Douglas (Bay Area) <Doug.Lumish@lw.com>; Johnson-McKewan, Karen G. <kjohnson-
mckewan@orrick.com>; Shaffer, Nathan <nshaffer@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>
Cc: #C-M ZOOM - RING CENTRAL - LW TEAM <ZOOMRINGCENTRAL.LWTEAM@lw.com>
Subject: RE: TRO

Doug –

Would you like to set a time to discuss how we can minimize / remove some of the redactions / see what we
can agree on in that regard to minimize the burden on the court? I understand that you are likely working on
your PI papers and so if this needs to wait that’s obviously fine. But I am available this afternoon and
tomorrow.

Thanks,
Clem

From: Doug.Lumish@lw.com <Doug.Lumish@lw.com>
Sent: Thursday, March 18, 2021 7:56 AM
To: Roberts, Clement <croberts@orrick.com>; Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>; Shaffer,
Nathan <nshaffer@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>
Cc: ZOOMRINGCENTRAL.LWTEAM@lw.com
Subject: RE: TRO
                                                          5
